DETAILED ACTION
The receipt is acknowledged of applicant’s amendment filed 05/217/2022, and IDS filed 03/22/2022.

Claims 1, 4 and 7 are pending and examined on the merit.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goldan et al. (US 2010/0285151, of record), in view of Alimi et al. (US 2007/0196434, of record), Brennan et al. (US 4,146,578, of record), Rutala et al. (“Uses of Inorganic Hypochlorite (Bleach) in Health-Care Facilities”, of record), and Denyer et al. (US 6,584,971, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, consisting of the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
determining an average shape of a breathing pattern of the patient; and
delivering a timed pulse of atomization to the patient during the first 50 percent of the patient’s inspiration;
wherein the aqueous antiseptic solution consists a solution consisting of hypochlorous acid that is diluted with saline added to the aqueous solution, and heated to approximately 100-250oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Goldan teaches treating conditions characterized by infection and/or inflammation of nose and/or throat, especially antibiotic resistant organisms. The methods of the invention involve administering hypochlorous acid (HOCl) to the patient (abstract; ¶¶ 0004, 0018-0020, 0061, 0067). HOCl is administered in an aqueous solution consisting essentially of HOCl as active agent (¶¶ 0021, 0026). The composition is delivered as aerosol mist or steam or from a nebulizer (¶¶ 0032, 0074, 0076, 0089). The reference teaches treatment of infections caused by a variety of pathogens, such as, a bacterial agent, a viral agent, and/or a fungal agent (¶ 0062; table 2). Dilution of HOCl with saline is taught (¶¶ 0021, 0027-0030, 0059, 0080-0085; claim 24). No other active ingredients taught by the reference.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Goldan teaches HOCI solution delivered as aerosol mist or steam or from a nebulizer that suggests placing of the composition in a container of nebulizer, and teaches mist delivery that suggests particles, the references does not explicitly teach particles, as instantly claimed by claim 1. Goldan does not teach heating the HOCl solution as claimed by claim 1. While Goldan does not teach active ingredients in the antiseptic composition other than HOCl, the reference does not recite the expression “consists of HOCl” as claimed by claim 1. While Goldan teaches delivery from the mist from nebulizer, the reference does not explicitly teach the steps claimed by claim 1 of “determining the average shape of breathing pattern….” and “delivering timed pulse of atomization ….”.
	 Alimi teaches treating sinusitis by administering an aqueous solution comprising hypochlorous acid (HOCI) (example 12; claims 43, 44 and 46; ¶¶ 0076, 0077, 0082-0086, 0088). The solution is administered to the upper respiratory airway in the form of mist by aerosolization, atomization, or nebulization to form droplets having diameter in the range of 0.1-100 micron, and preferably 1-10 microns (¶¶ 0009, 0010, 0041, 0136). The solution is delivered from chamber of nebulizer or aerosol. Nebulizer operated to eject droplets of the solution into a passing air stream (inspiration gas stream) which is generated by a recipient’s inhalation through the nebulizer (¶¶ 0042, 0044). Sinusitis is associated with, or caused by, microbial infection that can be treated with the aqueous solution comprising HOCI. Microbial infection includes viral, fungal, and bacterial infections (¶¶ 0038, 0129, 0194). Dilution of HOCI with saline is taught (¶¶ 0012, 0035).
Brennan teaches suitable temperature to vaporize HOCI is between 100-200°C. If the temperature of vaporizing is too low HOCI will remain in unstable droplet phase with undesired yield (col.3, lines 41-53).
Rutala teaches HOCI has rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation. In a solution, it kills >99.9% of microbes, including coronavirus, in one minute (see the entire document, and in particular pages 600, 605).
Denyer teaches drug delivery apparatus comprising nebulizer has a structure for determining the duration of a pulse atomization during inspiration (abstract). The reference teaches drug delivery in droplet form from the apparatus to be inhaled by the patient and that is most appropriate to for elderly patients and children who have difficulty in using multidose inhaler. The apparatus deliver medication in times pulses for a proportion of patient inspiratort phase of the breathing pattern. Determination of the length of pulse enables the proportion of the inhalation time during which atomization occurs to be extended 50%  of inspiration. This will result in the patient receiving their treatment in a shorter time, since it will take fewer breaths to deliver the required dose of medication. Figures 1-3 show one known nebulizer that provide timed pulse atomization during first 50% of inspiration (abstract; col.1, line 58 to col.2, line 4; col.2, lines 61-67, col.3, lines 1-5, 23-50; col.5, lines 18-25; Figures 1-3). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat disease associated with microbial infection of respiratory tract by administering mist solution consisting essentially of HOCl using aerosol or nebulizer as taught by Goldan, and atomize the solution into droplet having sizes to 0.1-100 µm as taught by Alimi. One would have been motivated to do so because Alimi teaches suitability of atomizing HOCl solution into particle to be delivered to different areas of the respiratory tract. One would reasonably expect treating microbial infection of respiratory tract by administering mist solution comprising HOCl that is atomized to provide droplets having sizes between 0.1-100 µ that are successfully delivered to different areas of respiratory tract to the patient in need of such treatment.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention present invention to treat upper respiratory tract infection by delivering HOCI to the upper respiratory tract by atomization as taught by Goldan combined with Alimi, and heat HOCl in the device to a temperature between 100-200 oC as taught by Brennan. One would have been motivated to do so because Brennan teaches at such a temperature HOCl remains stable. One would reasonably expect successfully treating upper respiratory tract infection by delivering atomized heated stable HOCI to the upper respiratory tract by nebulizer.
Furthermore, one having ordinary skill in the art would have used only solution of HOCl for nebulization to the patient without other active ingredients as taught by Rutala because Rutala teaches HOCI in a solution has rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation, and the solution of HOCl kills >99.9% of microbes including coronavirus in one minute.
Additionally, one having ordinary skill in the art would have delivered HOCl aqueous solution composition taught by the combination of Goldan, Alimi, Berman, and Rutala from nebulizer and determine the average shape of the breathing pattern of the patient and further deliver the HOCl aqueous solution by timed pulse atomization during the first 50% of the patient inspiration as taught y Denyer because Denyer teaches that such steps of delivery provide the most appropriate method for elderly patients and children who have difficulty in using multidose inhaler/nebulizer. 
Regarding the conventional steps of claim 1, that the solution is placed in a reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Goldan and Alimi teach all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of particles by aerosolization or nebulization to form droplets. The claimed steps are conventional steps that all what is needed to nebulize a solution. It is inherent to place the solution of HOCl in a container and it is inherent to aerosolize the solution to form particles. Distributing the aerosolized particles is an inherent inevitable step that happens automatically after aerosolizing the solution without the need or effort from the user to distribute the particles into the respiratory tract. 
Regarding the steps of determining the average breathing pattern, and delivering timed pulse atomization to the patient, these are known steps and are taught by Denyer.
Regarding using saline as claimed by claim 1, it is taught is taught by Goldan and Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, both Goldan and Alimi teach treating fungal infection.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 4, and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sampson et al. (US 2015/0196590, of record), Alimi et al. (US 2007/70196434, of record), Brennan et al. (US 4,146,578, of record), Rutala et al. (“Uses of Inorganic Hypochlorite (Bleach) in Health-Care Facilities” of record), and Denyer et al. (US 6,584,971, currently cited on PTO 892). 

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, consisting of the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
determining an average shape of a breathing pattern of the patient; and
delivering a timed pulse of atomization to the patient during the first 50 percent of the patient’s inspiration;
wherein the aqueous antiseptic solution consists a solution consisting of hypochlorous acid that is diluted with saline added to the aqueous solution, and heated to approximately 100-250oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sampson teaches treating microbial infection by administering composition consisting essentially of hypochlorous acid (HOCl) through the nasal route or by inhalation using nebulizer or aerosol mist, to the nose, sinuses or throat (abstract; ¶¶ 0002, 0007, 0009-0011, 0016-0018, 0024, 0029, 0030, 0074). The composition is aqueous solution (¶¶ 0020, 0035). The composition is effective for treating viral infection, fungal infection and bacterial infection (¶¶ 0031, 0057, 0065, 0080). Dilution of HOCl with saline is taught (¶¶ 0020, 0027, 0095-0105, 0110). No other active ingredients taught by the reference. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Sampson teaches aerosol or nebulizer delivery of the HOCl that suggests placing composition in a container of nebulizer, and teaches mist delivery that suggests particles, the reference however does not explicitly teach particles as claimed by claim 1. The reference does not teach heating the HOCl solution as claimed by claim 1. While Sampson does not teach active ingredients in the aerosol other than HOCl, the reference does not recite the expression “consisting of HOCl” as claimed by claim 1. While Sampson teaches delivery from the mist from nebulizer, the reference does not explicitly teach the steps claimed by claim 1 of “determining the average shape of breathing pattern….” and “delivering timed pulse of atomization ….”. 
The teachings of Alimi, Brennan Rutala and Denyer are previously discussed in this office action. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat disease associated with microbial infection of respiratory tract by administering mist solution consisting essentially of HOCl using aerosol or nebulizer as taught by Sampson, and atomize the solution into droplet sizes to 0.1-100 micron as taught by Alimi. One would have been motivated to do so because Alimi teaches suitability of particle of such sizes to be delivered to different areas of the respiratory tract. One would reasonably expect treating microbial infection of respiratory tract by administering mist solution comprising HOCl that is atomized to provide droplets having sizes between 0.1-100 µ that are successfully delivered to different areas of respiratory tract to the patient in need of such treatment.
Further one having ordinary skill in the art would have heated HOCl in the cartridge of the device as taught by the combination of Sampson and  Alimi to a temperature between 100-200 oC as taught by Brennan because Brennan teaches at such a temperature HOCl remains stable. 
Furthermore, one having ordinary skill in the art would have used only solution of HOCl for nebulization to the patient without other active ingredients as taught by Rutala because Rutala teaches HOCI in a solution has rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation, and the solution of HOCl kills >99.9% of microbes including coronavirus in one minute.
Additionally, one having ordinary skill in the art would have delivered HOCl aqueous solution composition taught by the combination of Sampson, Alimi, Berman, and Rutala from nebulizer and determine the average shape of the breathing pattern of the patient and further deliver the HOCl aqueous solution by timed pulse atomization during the first 50% of the patient inspiration as taught y Denyer because Denyer teaches that such steps of delivery provide the most appropriate method for elderly patients and children who have difficulty in using multidose inhaler/nebulizer. 
Regarding the conventional steps of claim 1, that the solution is placed in a reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Sampson and Alimi teach all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of particles by aerosolization or nebulization to form droplets. The claimed steps are conventional steps that all what is needed to nebulize a solution. It is inherent to place the solution of HOCl in a container and it is inherent to aerosolize the solution to form particles. Distributing the aerosolized particles is an inherent inevitable step that happens automatically after aerosolizing the solution without the need or effort from the user to distribute the particles into the respiratory tract. 
Regarding the steps of determining the average breathing pattern, and delivering timed pulse atomization to the patient, these are known steps and are taught by Denyer.
Regarding using saline as claimed by claim 1, it is taught by Sampson and Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, Sampson Alimi teaches treating fungal infection. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article by Rasmussen et al. (“Stabilized Hypochlorous Acid Disinfection for Highly Vulnerable Population”, of record), combined with the article by Rutala et al. (“Uses of Inorganic Hypochlorite (Bleach) in Health-Care Facilities” of record), and combined with Alimi et al. (US 2007/0196434, of record) Brennan et al. (US 4,146,578, of record), and Denyer et al. (US 6,584,971, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, consisting of the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
determining an average shape of a breathing pattern of the patient; and
delivering a timed pulse of atomization to the patient during the first 50 percent of the patient’s inspiration;
wherein the aqueous antiseptic solution consists a solution consisting of hypochlorous acid that is diluted with saline added to the aqueous solution, and heated to approximately 100-250oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Rasmussen teaches stable hypochlorous acid (HOCL) inactivates viruses and is capable of degrading infectivity of highly resistant prions while being safe to human tissues, including lung, and environmentally benign (abstract; second page of the provided reference, left column, first and second full paragraphs). HOCL eradicates pathogen including human viruses and fungi (third page, right column, last 2 paragraphs). Table 1 at page 4 shows more than 99.999% of viruses and fungi are eradicated.  HOCL is safe, and FDA had approved preparations used topically for eye and tooth infections, and nasal decontamination. Even if aerosolized HOCL is inhaled as dense fog during decontamination, it causes no adverse effect. Therefore, the reference suggests therapeutic use of HOCL as nebulized topical laryngeal, tracheal and alveolar disinfectant (page 5, paragraph bridging left and right columns, second full paragraph on right column of page 5).  The reference concludes in page 6 that: “Innate resistance to infection in humans depends on the production of HOCl as the front line of defense against microbial invasion. Our recognition that nature has provided for primacy of this compound in immune defense systems across the entire vertebrate sub-Phylum speaks well to its sustained power, speed, spectrum of action and reliability over eons of evolutionary change. It also accounts for the biocompatibility of HOCl, which must be swiftly neutralized in vivo to avoid the chemistry behind those attributes being turned against normal physiological components of cells and tissues.” The reference teaches “Brio HOCL™ is an isotonic solution of a physiologically appropriate salt concentration that contains approximately 9,000 ppm chlorine as NaCl, and 200 ppm HOCL. It’s produced through the biomechanical dispersing of electrical current across ultra-thin layers of salt water in bioreactors arrayed as alternating stacks of inverted Tesla chambers. The slow change from HOCL to Cl' over prolonged storage does not seriously affect the overall Cl" ion concentration, so that the performance characteristics are maintained while preserving the isotonic match with tissues and body fluids. Raman spectroscopic analysis (fig. 2) allows for both the demonstration of homogeneity and also the absence of detectable chlorine species other than HOCL in solutions prepared by this process” (Page 3, section (V)). No other active ingredients taught by the reference.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Rasmussen suggests therapeutic use of solution of HOCL to be nebulized topically to the larynx, trachea and alveoli as disinfectant, and teaches solution of HOCl, the reference however, does not explicitly teach aqueous solution of HOCL, and does not explicitly teach the steps of using nebulizer, atomizer or spray for delivering the solution as claimed by claim 1. The reference does not teach heating HOCl solution as claimed by claim 1. The reference does not explicitly teach the steps claimed by claim 1 of “determining the average shape of breathing pattern….” and “delivering timed pulse of atomization ….”.
The teachings of Rutala, Alimi, Brennan and Denyer are previously discussed in this office action. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to eradicate microbial infection using HOCL as nebulized topical laryngeal, tracheal and alveolar disinfectant as taught by Rasmussen, and use solution of HOCl as the sole active in the solution as taught by Rutala and further use aqueous solution of HOCL as taught by Alimi. One would have been motivated to do so because Rutala teaches solution of HOCl kills >99.9% of microbes including fungi and corona virus in one minute due to its rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation, and because Alimi teaches aqueous solution is stable for about a year and has the ability to kill many micro-organisms in the respiratory tract, and can be delivered by aerosols and nebulizers. One would reasonably expect eradicating respiratory microbial infection by administering HOCL aqueous solution to the respiratory tract by aerosol or nebulizer in a patient in need of such treatment, while the aqueous solution being stable on storage. 
Further one having ordinary skill in the art would have heated HOCl in the cartridge of the device as taught by the combination of Sampson and  Alimi to a temperature between 100-200 oC as taught by Brennan because Brennan teaches at such a temperature HOCl remains stable. 
Additionally, one having ordinary skill in the art would have delivered HOCl aqueous solution composition taught by the combination of Rasmussen, Alimi, Berman, and Rutala from nebulizer and determine the average shape of the breathing pattern of the patient and further deliver the HOCl aqueous solution by timed pulse atomization during the first 50% of the patient inspiration as taught y Denyer because Denyer teaches that such steps of delivery provide the most appropriate method for elderly patients and children who have difficulty in using multidose inhaler/nebulizer. 
Regarding the conventional steps of claim 1, that the solution is placed in reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Alimi teaches all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of mist by aerosolization or nebulization by forming droplets. The claimed steps are conventional steps that all what is needed to nebulize a solution. It is inherent to place the solution of HOCl in a container and it is inherent to aerosolize the solution to form particles. Distributing the aerosolized particles is an inherent inevitable step that happens automatically after aerosolizing the solution without the need or effort from the user to distribute the particles into the respiratory tract. 
Regarding the steps of determining the average breathing pattern, and delivering timed pulse atomization to the patient, these are known steps and are taught by Denyer.
Regarding using saline as claimed by claim 1, it is taught by Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, all the cited references teach treating fungal infection. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that amended claim 1 and its dependents require: (i) determining an average shape of a breathing pattern of the patient; and (ii) delivering a timed pulse of atomization to the patient during the first 50 percent of the patient’s inspiration. Goldan, Alimi, Brennan, Rutala and Sampson, whether considered alone or in combination, fail to teach or suggest such claim limitations and thus cannot render obvious independent claim 1 or its dependents. 

This argument is moot in view of the new reference Denyer that shows that the claimed “determining an average shape of a breathing pattern of the patient; and delivering a timed pulse of atomization to the patient during the first 50 percent of the patient’s inspiration” is a known method used with using nebulizer to deliver medication to a patient. . 

Applicant argues that Goldan is directed toward methods and compositions for treating and preventing conditions characterized by infection and/or inflammation. (Goldan, Abstract). Goldan discloses the composition is a hypohalous acid solution containing HOCI and hypochlorite in equilibrium as determined by the pH, as controlled by an electrochemical generator. (Goldan, Paragraph [0027]), and Sampson is directed toward methods and compositions for treating inflammatory disorders. (Sampson, Abstract). Sampson discloses the composition is a hypohalous acid solution containing HOCI and hypochlorite in equilibrium. Both Goldan and Sampson fail to teach or suggest: (i) determining an average shape of a breathing pattern of the patient; and (ii) delivering a timed pulse of atomization to the patient during the first 50 percent of the patient's inspiration. Alimi, Brennan, and Rutala fail to cure this deficiency.

In response to this argument, it is argued that Goldan teaches hypochlorite may be present in the HOCl solution at paragraph [0028], which means it is not a necessity. Further Goldan teaches the same pH applicant achieved for HOCl solution which is 4-7, and at this pH it is that of HOCl without hypochlorite. Regarding Sampson, the reference clearly teaches in paragraph [0021] that the solution “consisting essentially of HOCl as the active agent”, but “other species…, e.g. hypochlorite …. may be present”.  Rutala teaches the effect of solution of HOCl by itself in killing 99.9% of micro-organisms, and one having ordinary skill in the art would not hesitate to use solution of HOCl solely for killing micro-organisms in a nebulizer, as applicant had done. It is further argued that the cited references do not teach other elements combined with HOCI used to treat disease associated with increased microbial activity. The cited references uses only aqueous solution of HOCI to treat microbial activity, and no other antibiotics, antiseptics or other elements are used by the references for this purpose. It is also noted that the claimed method is not limited to the claimed steps and elements because of the expression “comprising” of the claimed method. Only the steps of respirable delivery is limited to the conventional inherent steps, and only the antiseptic solution is limited to HOCl, and this is taught by Rutala. However, other steps and elements can be present in the claimed method. Rasmussen teaches at page 3, under section (V) that “….prepared HOCl in absence of detectable chlorine species other than HOCl in solutions….” Therefore, the cited references and in particular Rasmussen and Rutala teaches HOCl is effective against microbes by itself and has the antimicrobial properties. One having ordinary skill in the art would not be
motivated to add additional antiseptic agent to HOCI from the combined teachings of the references and would have achieved composition consisting of HOCI and water from combination of the teachings of the cited references. The effective part of the
solution of Goldan and Sampson is HOCl and not hypochlorite, and of the solution of Rasmussen is HOCI, and not NaCl. The claims’ language does not
close the entire claims’ ingredients, only the antiseptic solution is consisting of
HOCI and water. Alimi is relied upon for teaching the particle size and aqueous solution of HOCl. 
It is further argued that Goldan, Sampson, Rutala and Rasmussen teach HOCl as the only active agent in the solution. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith."). 
Regarding the newly added steps of (i) determining an average shape of a breathing pattern of the patient; and (ii) delivering a timed pulse of atomization to the patient during the first 50 percent of the patient's inspiration, they are taught by the newly cited reference Denyer as set forth in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/I.G./



/ISIS A GHALI/Primary Examiner, Art Unit 1611